UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 17, 2014 Medizone International, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 2-93277-D (Commission File Number) 87-0412648 (IRS Employer Identification No.) 4000 Bridgeway, Suite 401, Sausalito, California 94965 (Address of principal executive offices, Zip Code) Registrant's telephone number, including area code:(415) 331-0303 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM7.01 Regulation FD Disclosure On December17, 2014, Medizone International, Inc. (the “Company”) posted a “Chairman’s Letter” summarizing recent developments and outlook for the Company. A copy of the letter to shareholders is furnished herewith as Exhibit 99.1 and incorporated herein by reference. The information contained in Item7.01 of this Current Report shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be incorporated by reference into a filing under the Securities Act of 1933, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. ITEM9.01 Financial Statements and Exhibits (a) Financial Statements of Businesses Acquired Not applicable. (b) Pro Forma Financial Information Not applicable. (c) Shell Company Transactions Not applicable (d) Exhibits The following exhibit is provided as part of the information furnished under Item 7.01 of this Current Report on Form 8-K: Exhibit Description Chairman’s Letter to Shareholders SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Medizone International, Inc. By: /s/ Edwin G. Marshall Edwin G. Marshall Chief Executive Officer Date: December 17, 2014
